Case 0:18-cv-61594-BB Document 25 Entered on FLSD Docket 04/09/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-61594-BLOOM/Valle

 NARNIKE PIERRE, et al.,

        Plaintiffs,

 v.

 FAY SERVICING, LLC, et al.,

       Defendants.
 _________________________/

                                  ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court upon a sua sponte examination of the record. On

 October 29, 2018, the Court entered an Order Scheduling Mediation before Joseph J. Huss on

 April 3, 2019. ECF No. [20] (“Order”). In that Order, the Court required the parties to file a

 mediation report no later than April 6, 2019. To date, no mediation report has been filed.

 Accordingly, it is ORDERED AND ADJUDGED that the parties shall file a mediation report no

 later than April 12, 2019. Failure to do so shall result in dismissal without prejudice and without

 further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 9, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
